       Case 1:15-md-02657-FDS Document 1289 Filed 01/15/19 Page 1 of 13



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS



 IN RE : ZOFRAN® (ONDANSETRON)
 PRODUCTS LIABILITY LITIGATION                        MDL No. 1:15-md-2657-FDS

 This document relates to:
 All Actions



    GLAXOSMITHKLINE LLC’S OPPOSITION TO APRIL ZAMBELLI-WEINER,
              PH.D.’S MOTION FOR PROTECTIVE ORDER

       The Court has already considered and denied a request for a protective order to prevent or

limit the deposition of Dr. April Zambelli-Weiner, author of a recently published study relating to

the use of Zofran and birth defects. Dr. Zambelli-Weiner presents herself as neutral researcher with

“no involvement in the litigation in any capacity” (Mtn. at 6), but publicly available information

and Plaintiffs’ counsel’s conflicting statements belie her characterization. Dr. Zambelli-Weiner is

no stranger to this litigation, having received funding and “work product” from Plaintiffs’ counsel.

Her justifications in seeking a protective order are inapposite and overstated. In truth, the

deposition and documents requested by GSK would not impose an undue burden and are critical

to understanding the ever-evolving story of Dr. Zambelli-Weiner’s financial arrangement with

Plaintiffs’ counsel and its effect on what Plaintiffs will portray as a key study for them in this

litigation. The “chilling effect” on academic research that Dr. Zambelli-Weiner laments is

inapplicable here, where she has chosen to be involved with Plaintiffs’ counsel in this litigation

and has received and disclosed receiving funds from them. The motion for protective order should

be denied in its entirety, just as it was in December.



                                                  1
        Case 1:15-md-02657-FDS Document 1289 Filed 01/15/19 Page 2 of 13



                                     FACTUAL BACKGROUND

        On November 12, 2018, GSK issued a subpoena seeking the deposition of Dr. Zambelli-

Weiner, along with certain documents relating to her recent ondansetron study, published in

Reproductive Toxicology (“the Study”).1 The deposition was originally noticed for December 21,

2018. Plaintiffs moved for a protective order on November 26, which was argued and denied on

December 7 (Doc. 1243). Following the denial of the first motion for protective order, GSK

conferred with Dr. Zambelli-Weiner’s counsel and arrived at a mutually convenient date for her

deposition—January 23, near her office in Westminster, Maryland. Two weeks before the agreed-

upon date, she filed the present motion for protective order.

        Dr. Zambelli-Weiner’s study is uniquely different from the many other studies addressing

ondansetron use in pregnancy for at least three separate reasons. First and foremost, the authors

included a Conflict of Interest statement acknowledging that TTi Health Research & Economics,

the company owned by Dr. Zambelli-Weiner, received funds from plaintiff law firms involved in

this litigation. See Zambelli-Weiner A, Via C, Yuen M, Weiner DJ, Kirby RS. First trimester

ondansetron exposure and risk of structural birth defects. Reprod Toxicol 2019;83:14-20 at 19,

attached as Ex. A. Second, the data reported in the Study raise substantial questions about the

Study’s results and reliability, as acknowledged even by Plaintiffs’ own epidemiologist, Dr.

Louik.2 And third, Plaintiffs’ experts rely on this study as a critical piece of epidemiological

evidence that purportedly explains, or may explain, the lack of associations observed in other

studies.3 Significantly, although Dr. Zambelli-Weiner states in her affidavit that she has “not been


1
  GSK also issued a subpoena for Dr. Russell Kirby, one of the other named authors of the study.
2
  See, e.g., Louik Dep. at 295-300 (admitting that the rate of birth defects among the controls is higher than
expected, that the orofacial cleft categories are “not standard” and “don’t mean anything to [her]”, and that
she “had a lot of problems” with the Study), excerpt attached as Ex. B.
3
  See, e.g., Danielsson Dep. at 53:23-56:5, excerpt attached as Ex. C; Louik Report at 35-36, excerpt
attached as Ex. D.
                                                      2
       Case 1:15-md-02657-FDS Document 1289 Filed 01/15/19 Page 3 of 13



retained as an expert witness by any party in this case and [has] no direct factual information about

the litigation,” in October 2015, she participated in a presentation about this very litigation at a

conference called “Mass Torts Made Perfect” in Las Vegas with Elizabeth Graham and Robert

Jenner, lead counsel for Plaintiffs:




                                                 3
       Case 1:15-md-02657-FDS Document 1289 Filed 01/15/19 Page 4 of 13



See Printout from https://webarchive.org/web/20150801085059/http://mtmp.com/session/zofran-

litigation-update, Ex. E (highlighting added).

                                            ARGUMENT

I.      Dr. Zambelli-Weiner’s Financial Dealings with Plaintiffs’ Counsel, and the Impact
        Thereof, Is a Critical Topic for Discovery.

        Dr. Zambelli-Weiner’s financial relationship with Plaintiffs’ counsel in this litigation and

her prior involvement in a litigation conference relating to Zofran set her apart from a truly

disinterested academic and necessitate the requested discovery. In her motion, Dr. Zambelli-

Weiner is portrayed as a researcher “who does not have a dog in the fight” (Mtn. at 6), but the facts

that have surfaced so far suggest otherwise. Her participation in the Mass Torts Made Perfect

conference in 2015 appears to have been only the beginning. While Dr. Zambelli-Weiner’s motion

asserts that she “has no involvement in the litigation in any capacity” (Mtn. at 6), Plaintiffs have

indicated otherwise. They have described her research company (TTi) as their “consultant,” and

they acknowledged that they shared their own “work product” regarding the Study with TTi in

2018, before the Study was published in full. See Pls.’ Resp. to GSK’s Mtn. to Compel at 3 (Doc.

1165).4 Further, Dr. Zambelli-Weiner provided unpublished information about her study abstract

directly to Plaintiffs’ expert epidemiologist, Dr. Carol Louik. See Ex. 74 to Louik Dep., attached

as Ex. F.

        Plaintiffs appear poised to present Dr. Zambelli-Weiner’s study as key to establishing

causation. Not surprisingly, four of Plaintiffs’ experts have now served supplemental reports


4
 Curiously, when GSK requested that Plaintiffs produce communications between Plaintiffs’ attorneys and
the authors of Dr. Zambelli-Weiner’s study, not including communications with retained experts, Plaintiffs
indicated that they had no such communications. See Pls.’ Obj. and Resp. to GSK’s Requests for Prod. Of
Expert-Related Documents, No. 5, attached as Ex. G. However, based on documents since produced by Dr.
Zambelli-Weiner, GSK later learned that counsel for Plaintiffs, Thomas Ayala, had in fact corresponded
with Dr. Zambelli-Weiner about her study in February 2018. See Dr. Zambelli-Weiner’s Response to GSK’s
Deposition Notice, attached as Ex. H.
                                                    4
       Case 1:15-md-02657-FDS Document 1289 Filed 01/15/19 Page 5 of 13



noting their review of the Study. Discovery on Dr. Zambelli-Weiner’s financial dealings and prior

relationship with Plaintiffs’ counsel, and the impact thereof on the study design, execution, and

reporting, is relevant and necessary to a central issue in this litigation—whether sufficient reliable

scientific evidence exists to support Plaintiffs’ burden of proving causation. The apparently

conflicting information that has surfaced regarding Dr. Zambelli-Weiner’s role only underscores

the necessity of GSK’s requested discovery.

        In similar circumstances, courts have permitted discovery on third-party scientists. For

example, in Kellington v. Bayer Healthcare Pharmaceuticals, Inc., the defendant sought

documents and fact deposition testimony from the author of a journal article relevant to the product

at issue who was previously engaged by the plaintiff. No. 5:14-cv-2, 2016 WL 5349801, *1 (W.D.

Va. Sept. 23, 2016). Over the plaintiff’s opposition, the court permitted the discovery, finding it

“significant that plaintiff’s other causation experts all rely on the . . . article,” which was “important

and central to the crucial and disputed issue of causation in the case.” Id. at *2; see also Retractable

Techs., Inc. v. Int’l Healthcare Worker Safety Cir., No. 3:11-mc-28, 2011 WL 355548, *3-4 (W.D.

Va. Aug. 11, 2011) (compelling compliance with subpoena served on healthcare research group

that received funding from defendant in case where question was raised concerning propriety of

collaboration between group, defendant, and defendant’s attorneys).

        Indeed, courts have reached similar conclusions even in the absence of any financial ties

between the third-party researchers and a party in the litigation. See, e.g., In re: Bair Hugger

Forced Air Warming Litig., No. 15-2666, 2017 WL 5230568 (D. Minn. Aug. 18, 2017)

(compelling production of third-party study author’s study protocols, underlying study data, and

other documents); In re NCAA Student-Athlete Name & Likeness Litig., No. 4:12-mc-00508, 2012

WL 4856968, at *4 (E.D. Mo. Oct. 12, 2012) (granting motion to compel production of dataset

                                                    5
       Case 1:15-md-02657-FDS Document 1289 Filed 01/15/19 Page 6 of 13



underlying upcoming paper by third-party researcher); In re Prempro Prods. Liab. Litig., No. 4:03-

cv-1507 (E.D. Ark. July 13, 2009) (ordering third-party cancer research center to produce medical

research data and documents); In re Phenylpropanolamine (PPA) Prods. Liab. Litig., No. 0:14-

md-02551 (W.D. Wash. Aug. 16, 2002) (compelling production of redacted medical records of

study participants to allow defendant to fully evaluate whether the study appropriately accounted

for potential confounders and bias) (In re Prempro and In re PPA, attached as Ex.I).

       Dr. Zambelli-Weiner misses the point when she suggests that her deposition testimony is

not relevant because she claims she is “not a fact witness” and has not been retained to provide

opinion testimony. Her involvement with Plaintiffs’ counsel prior to the publication of the Study

and her role in the design, execution, and publication of the Study make her a fact witness—one

that is uniquely positioned to address critical questions about the independence and reliability of

the Study. In denying the motion for protective order filed by Plaintiffs, the Court squarely

addressed the relevance and necessity of the requested discovery and found that the circumstances

presented “a fair basis for conducting deposition inquiry” into the facts surrounding the funding

and execution of the Study. See Transcript at 39-40 (Dec. 7, 2018), Ex. J. Accordingly, the Court

permitted “a normal deposition within normal limits focused on the financial aspects, that is, what

money was paid and how, what communications with counsel, direct or indirect, were made and

how that affected the study.” Id. at 40-41 (emphasis added). Dr. Zambelli-Weiner presents

nothing to warrant any different conclusion.

II.    Concerns of a “Chilling Effect” on Academic Research Are Inapplicable.

       Case law discussing the risks of discovery of confidential information on truly disinterested

and unrelated academics is distinguishable and provides no support for the protective order Dr.

Zambelli-Weiner seeks. As an initial matter, Dr. Zambelli-Weiner is not just any study author. As


                                                6
         Case 1:15-md-02657-FDS Document 1289 Filed 01/15/19 Page 7 of 13



detailed above, she participated in a presentation for a legal conference about this litigation,

received funds and “work product” from Plaintiffs’ counsel prior to publication of the Study,

communicated directly with Plaintiffs’ counsel, provided unpublished materials to Plaintiffs’

expert epidemiologist, and may have served as a consultant for Plaintiffs. Against this backdrop,

concerns of a “chilling effect” on academic research are misplaced.

         The cases Dr. Zambelli-Weiner relies upon are inapposite. First, she argues that Cusumano

v. Microsoft Corp., 162 F.3d 708 (1st Cir. 1998), entitles her to protection. However, Cusumano

is easily distinguishable. There, Microsoft issued third-party subpoenas for notes, tape recordings,

and interview transcripts from non-party authors who were seeking to publish a book on a topic

relevant to Microsoft’s defense. Id. at 711. After the non-parties resisted, the district court denied

Microsoft’s motion to compel, and the First Circuit affirmed. Id. at 717. As part of its reasoning,

the First Circuit relied on a number of factors that are not present in this case. This included noting

that the authors were not the original sources of the information sought and that Microsoft could

have obtained the information directly from the sources revealed in the authors’ manuscript. Id. at

716. By contrast, GSK seeks first-hand sources attributable to Dr. Zambelli-Weiner herself and

documents that she had a hand in creating. Moreover, the documents and testimony that GSK seeks

are a far cry from confidential, pre-publication “investigative reporting” at issue in Cusumano,

because (i) the Study has already been published; (ii) the Study data are de-identified; (iii) GSK is

not even seeking those de-identified data, but rather only the methodological analyses of those

data; and (iv) by agreement, such analyses would be produced pursuant to the existing Protective

Order.

         Further, the Cusumano court found it “noteworthy” that the targets of the subpoena were

“strangers to the . . . litigation” and had “no dog in that fight.” Id. at 717. It cannot reasonably be

                                                  7
       Case 1:15-md-02657-FDS Document 1289 Filed 01/15/19 Page 8 of 13



said that Dr. Zambelli-Weiner is a “stranger” to this litigation or that she lacks an interest in its

outcome. Put plainly, Cusumano provides no basis for this Court to disturb its previous denial of

a protective order.

        Likewise, in In re Bextra & Celebrex, the defendant served a subpoena on the New

England Journal of Medicine for a broad category of documents relating to all manuscripts

submitted to the journal related to Bextra and Celebrex, just by virtue of the fact that the

manuscripts related to the products at issue in the litigation. 249 F.R.D. 8, 10 (D. Mass. 2008). The

defendant deposed some of the study authors, and the journal produced general communications

between the editors and authors, but withheld communications containing confidential, peer-

review comments. Id. The only issue for the court’s consideration was whether the journal would

be required to produce the substance of those confidential communications with study authors (see

id.), which GSK has not requested here.

       Short on case law, Dr. Zambelli-Weiner attempts to create a “slippery slope” when nothing

of the sort exists. She expresses concerns over publicizing confidential patient information when

the Study at issue was based on her analysis of a commercial database of “existing, fully de-

identified data.” See Zambelli-Weiner A, et al. at 19. Thus, there is no risk of disseminating

confidential medical information, because even Dr. Zambelli-Weiner lacked access to such

information. Cf. Cusumano, 162 F.3d at 710 (affording protection where scholars executed non-

disclosure agreements and furnished “personal assurances of confidentiality to the persons being

interviewed”). Likewise, her reference to “a potential for harassment of members of the public

[who] volunteer” for studies (Mtn. at 6) is beside the point, because that is not at all the type of

study at issue here (where Dr. Zambelli-Weiner relied on a de-identified database, not patient




                                                 8
       Case 1:15-md-02657-FDS Document 1289 Filed 01/15/19 Page 9 of 13



volunteers). Additionally, as noted above, GSK is not even asking for production of those de-

identified data, and confidential documents would be subject to the existing protective order.

       Dr. Zambelli-Weiner claims that a “supplier of research data” refused to provide data to

her “out of fear that the study and data would be used in litigation,” but that says more about her

own history of creating “litigation-driven science” (see In re Accutane Litig., No. 271 (MDL),

2017 WL 1362050, *19 (N.J. Super. L. Apr. 13, 2017), attached as Ex. K) than any discovery

requests served by GSK.

       Finally, her vague suggestion of harassment of medical researchers is also unavailing.

GSK’s requested discovery is relevant and narrowly tailored, and there is no basis for insinuating

that GSK’s counsel has been anything short of professional and courteous to her and her counsel.

Dr. Zambelli-Weiner’s concerns are simply unfounded.

III.   The Requested Discovery Presents No Undue Burden to Dr. Zambelli-Weiner, a
       Seasoned Deponent and Litigation Witness.

       Dr. Zambelli-Weiner overstates the time and effort required to comply with the requested

discovery. GSK does not dispute that she is a busy professional, which is why GSK conferred with

her counsel to identify a mutually acceptable date and place for her deposition.5 Despite having

agreed to the date, Dr. Zambelli-Weiner now objects because it would require “many hours of

preparation and testimony.” Mtn. at 6. But Dr. Zambelli-Weiner is a fact witness. Because of her

background, some of her testimony may resemble opinion testimony that an expert witness would

provide, however, she would only be asked to testify as to what she knows.




5
  GSK’s counsel engaged in weeks of communications with Dr. Zambelli-Weiner’s counsel to make
arrangements for her deposition, including addressing her concerns regarding the confidentiality of
documents for production. Although she has had GSK’s subpoena since November, Dr. Zambelli-Weiner
waited until two weeks before her deposition to assert “undue burden.”
                                                9
      Case 1:15-md-02657-FDS Document 1289 Filed 01/15/19 Page 10 of 13



        Her objections to the limited document requests connected with her deposition are

unfounded. The only document she seeks to withhold from production is the Study’s original

protocol, which should describe how the (publicly available) Study was conducted. If she has

concerns about information she believes relates to other studies, the Court has already entered an

Order to protect the disclosure and use of confidential information. See MDL Order No. 13 (Doc.

242).6 As for documents demanded in GSK’s request 2(c)—to which Dr. Zambelli-Weiner

objected as “vague”—GSK’s counsel has offered to provide examples of the information being

sought and courts have compelled the production of such data in the past. See, e.g., Order Granting

Defendants’ Motion To Compel Production Of Documents Necessary To Verify the Validity and

Accuracy Of A Study By Plaintiffs’ Expert, Anick Berard, Ph.D., No. L-3896-14 (N.J. Sup. Ct.

Dec. 17, 2015), attached as Ex. L. Finally, any “additional time and effort” needed to locate and

produce responsive documents would presumably be negligible, if any, in light of the fact that she

has already responded to the document requests.

IV.     Limitations on the Scope of Her Deposition Are Unwarranted.

        The Court has already considered and declined a similar request to limit the scope of this

deposition. Plaintiffs specifically advocated limiting Dr. Zambelli-Weiner’s deposition to the issue

of her financial relationship with them (Transcript at 37 (Dec. 7, 2018), Ex. J). While the Court

acknowledged Plaintiffs’ concerns, it ultimately permitted “a normal deposition within normal

limits focused on the financial aspects, that is, what money was paid and how, what

communications with counsel, direct or indirect, were made and how that affected the study.” Id.

at 40-41. The reason for this is sound. While Plaintiffs and Dr. Zambelli-Weiner profess that the



6
 Although Dr. Zambelli-Weiner claims that the Study protocol is protected by the “academic researcher’s
privilege,” she cites no authority for this proposition. In fact, courts have refused to recognize such a
privilege. See, e.g., Kellington, 2016 WL 5349801 at *2 (collecting cases).
                                                   10
      Case 1:15-md-02657-FDS Document 1289 Filed 01/15/19 Page 11 of 13



financial relationship did not influence the Study, GSK should not be required to simply accept

their word on what may end up being a contested issue. See Retractable Technologies, Inc., 2011

WL 3555848, at *4 (noting that a research group’s claim that it was “wholly free from the

influence” of the defendant was insufficient to quash a subpoena because the plaintiff “intend[ed]

to contest precisely this point, and it need not take the [research group] at its word”). The

restrictions Dr. Zambelli-Weiner proposes are not warranted.

                                         CONCLUSION

       By virtue of her financial relationship and prior dealings with Plaintiffs’ counsel and her

role in the design, execution, and publication of the Study, upon which Plaintiffs’ experts rely, Dr.

Zambelli-Weiner holds critical factual information that may be crucial to GSK’s ultimate ability

to effectively defend against Plaintiffs’ claims. The purported dangers of taking discovery on

researchers due to confidentiality concerns and undue burden are non-existent and overstated,

respectively. The Court should, again, deny the motion for protective order so that the deposition

can proceed on the agreed-upon date.



Dated: January 15, 2019




                                                 11
Case 1:15-md-02657-FDS Document 1289 Filed 01/15/19 Page 12 of 13




                            Respectfully submitted,

                            /s/ Jennifer Hill
                            Madeleine M. McDonough
                            Jennifer M. Stevenson
                            Jennifer Stonecipher Hill
                            SHOOK, HARDY & BACON L.L.P.
                            2555 Grand Blvd.
                            Kansas City, MO 64108
                            Telephone: (816) 474-6550
                            Facsimile: (816) 421-5547
                            mmcdonough@shb.com
                            jstevenson@shb.com
                            jshill@shb.com
                            Admitted pro hac vice

                            Mark D. Seltzer (BBO # 556341)
                            Brain K. French (BBO # 637856)
                            NIXON PEABODY LLP
                            100 Summer Street
                            Boston, MA 02110
                            Telephone: 617-345-1000
                            Facsimile: 617-345-1300
                            mseltzer@nixonpeabody.com
                            bfrench@nixonpeabody.com

                            George W. Vien (BBO # 547411)
                            DONNELLY, CONROY & GELHAAR LLP
                            260 Franklin Street, Suite 1600
                            Boston, MA 02110
                            Telephone: 617-720-2880
                            Facsimile: 617-720-3554
                            gwv@dcglaw.com

                            Attorneys for Defendant GlaxoSmithKline LLC




                               12
      Case 1:15-md-02657-FDS Document 1289 Filed 01/15/19 Page 13 of 13




                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document, which was filed with the Court through the
CM/ECF system, will be sent electronically to all registered participants as identified on the Notice
of Electronic Filing (“NEF”) and paper copies will be sent via first class mail to those identified
as non-registered participants.

                                             /s/ Jennifer Hill
                                             Jennifer Hill




                                                 13
